DETAILED ACTION
 	This Office Action corresponds to the filing of application on 05/24/2019 in which Claims 1-17, 29, and 31-32 are presented for examination on the merits. Claims 1-17, 29, 31-32, now re-numbered as claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 08/26/2019, 10/04/2019, 02/26/2020, 04/17/2020, 06/04/2020, 07/09/2020, 07/30/2020, 10/19/2020, 11/30/2020, 03/08/2021, 07/08/2021, 10/26/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.
Drawings
The drawings filed on 05/24/2019 are accepted by the examiner.
Priority
 	The application is filed on 05/24/2019 and CON of 16/717,081 filed on  12/17/2019. Also, this application is 371 of PCT/CN2018/125782 filed on 12/29/2018.
	Allowable Subject Matter
1.	  Claims 1-17, 29, 31-32 are allowed over prior art of record.
Reasons for Allowance
2. 	The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 16, and 31 are allowed and the corresponding dependent claims depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.
	Sethi et al. (US 20190379543 A1, cited in PTO-892) discloses a blockchain system, which includes multiple nodes that communicate with each other. The blockchain operates programs called chaincode (e.g., smart contracts, etc.), holds state and ledger data, and executes transactions. Some transactions are operations invoked on the chaincode. In general, blockchain transactions typically must be "endorsed" by certain blockchain members, and only endorsed transactions may be committed to the blockchain and have an effect on the state of the blockchain. Other transactions which are not endorsed are disregarded. There may exist one or more special chaincodes for management functions and parameters, collectively called system chaincodes (Sethi, Paragraph 0022).
 Further, Sethi et al. discloses that a blockchain solution supports rapid transaction validation. Some of the benefits include providing a new solution for validating the transactions in a new block. In any blockchain, when a new block is published to the network, performing the validation of the transactions is a crucial step. This step eventually decides which transactions in the block are to be accepted as valid or invalid. The result of the validation, in turn, decides how the state of the blockchain mutates when the block is committed. The performance of this validation step has a direct influence on the overall throughput of transactions that a blockchain network can offer. The present application enables performance improvement to this validation step in blockchain technologies that are generic in nature and implement the 
Masini (US 20190314726 A1, cited in PTO-892) discloses a system that includes one or more of a blockchain network and a gaming network, coupled to the blockchain network. The gaming network includes one or more gaming peers, configured to receive transactions from the blockchain network, and in response elect a subset of gaming peers to verify the transactions and a leader from the subset of gaming peers, generate, by the leader, a block comprising the number of transactions, validate the block, by the subset of gaming peers, and broadcast the block to the blockchain network (Masini, Paragraph 0005).
 	Furthermore, Masini discloses that nodes are the communication entities of the blockchain system. A "node" may perform a logical function in the sense that multiple nodes of different types can run on the same physical server. Nodes are grouped in trust domains and are associated with logical entities that control them in various ways. Nodes may include different types, such as a client or submitting-client node which submits a transaction-invocation to an endorser (e.g., peer), and broadcasts transaction-proposals to an ordering service (e.g., ordering node). Another type of node is a peer node which can receive client submitted transactions, commit the transactions and maintain a state and a copy of the ledger of blockchain transactions. Peers can also have the role of an endorser, although it is not a requirement. An ordering-service-node or orderer is a node running the communication service for all nodes, and which implements a delivery guarantee, such as a broadcast to each of the peer nodes in the system when committing transactions and modifying a world state of the blockchain, 
 	Callahan et al. (US 20200036707 A1, cited in PTO-892) discloses that secure communications between a user computing device and a server computing device. An enrollment request is received from a user computing device that is configured via a distributed client software application and is processed. The enrollment request is usable to enroll the user computing device in a network and includes an encrypted partial initial biometric vector associated with a user. An authentication request is processed that is subsequently received that includes an encrypted partial second biometric vector and that is associated with a user of the user computing device. A comparison of the encrypted partial initial biometric vector and the encrypted partial second biometric vector is performed, and a value representing the comparison is generated and transmitted to the user computing device. The user computing device is authenticated where the value is above a minimum threshold (Callahan, Abstract).
 	Although, the cited references above are from same or similar fields of endeavor however, the Applicant’s invention is directed towards a computer-implemented method for detecting replay attack comprises: obtaining at least one candidate transaction for adding to a blockchain; verifying if an identification of the candidate transaction exists in an identification database, the identification database comprising a plurality of identifications within a validation range. 
The subject matters of the independent claims 1, 16, and 31 are not taught or fairly suggested by the prior art of record, specifically the limitations in claim 1 that 
..” in combination with the rest of the limitations recited in the independent claim 1.
 	Independent claims 16 and 31 recite similar subject matters as to those in claim 1.
 	The claimed subject matters are novel and non-obvious in scope over the prior art of record as the prior-art references fail to teach each and every features of the independent claim(s) including the limitations set forth above.
 	In view of the foregoing, the scope of claimed subject matters renders the invention patentably distinct as none of the prior art of record including the IDS filed on 08/26/2019, 10/04/2019, 02/26/2020, 04/17/2020, 06/04/2020, 07/09/2020, 07/30/2020, 10/19/2020, 11/30/2020, 03/08/2021, 07/08/2021, 10/26/2021, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
  	Furthermore, the Examiner performed updated search which does not yield other specific references that reasonably, either alone or in combination, would result a proper rejection of all the claimed features presented in each of the independent claims 1, 16 and 31 under 35 U.S.C 102 or 35 U.S.C.103 with proper motivation. 

					Conclusion	
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHFUZUR RAHMAN whose telephone number is (571)270-7638.  The examiner can normally be reached on Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MAHFUZUR RAHMAN/Primary Examiner, Art Unit 2498